UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7393


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES THOMAS HANCOCK,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:06-cr-00206-CCE-2)


Submitted: February 24, 2022                                      Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Thomas Hancock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Thomas Hancock appeals the district court’s order denying his renewed

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by

the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon

review, we conclude that the district court did not abuse its discretion in denying Hancock’s

motion. See United States v. Kibble, 992 F.3d 326, 329-30 (4th Cir.) (providing standard),

cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2